Third District Court of Appeal
                               State of Florida

                          Opinion filed January 31, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D17-2237
                         Lower Tribunal No. 84-9397A
                             ________________

                            James Allen Bryant,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Alan S. Fine, Judge.


      James Allen Bryant, in proper person.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

      PER CURIAM.

      James Allen Bryant appeals an order on his Florida Rule of Criminal

Procedure 3.800(a) postconviction motion seeking both: (i) a correction of jail
credit, and (ii) prison credit for the time Bryant served in prison between his initial

conviction and the date of Bryant’s second conviction after retrial. While the trial

court found that Bryant was entitled both to a correction of jail credit and to prison

credit, the court declined to determine the exact number of days he should receive.1

      First, we reverse that portion of the trial court’s order finding that Bryant is

entitled to a correction of jail credit. A claim for jail credit must be raised under

Florida Rule of Criminal Procedure 3.801. See Curtis v. State, 197 So. 3d 135,

136 (Fla. 2d DCA 2016) (“Rule 3.801 provides for the correction of a sentence that

fails to award a defendant credit for time the defendant spent in jail prior to

sentencing; it does not provide for the correction of prison credit. Instead, a claim

for credit for prison time is properly raised in a motion filed pursuant to Florida

Rule of Criminal Procedure 3.800(a).”). Though the trial court properly treated

Bryant’s jail credit claim as being raised under rule 3.801,2 the jail credit claim is

1  Bryant was sentenced to three consecutive life sentences for one count of
burglary with an assault and two counts of first degree murder, both after his first
trial and after his retrial. In the order on review, the trial court found that the
credits Bryant is to receive “will only count towards one life sentence, the first of
the consecutive sentences served by [Bryant.].” See, e.g. Barnishin v. State, 927
So. 2d 68, 71 (Fla. 1st DCA 2006) (“If convicted of multiple offenses, the
defendant must be given credit only on the first of consecutive sentences.”).
Further noting that his life sentences were parole eligible, the trial court referred
Bryant to the Florida Parole Commission and the Florida Department of
Corrections with any issues regarding parole.
2 Garrett v. State, 229 So. 3d 416, 416 n.1 (Fla. 3d DCA 2017) (“Although Garrett
labeled his motion as a motion to correct illegal sentence pursuant to Rule
3.800(a), the trial court properly treated it as a jail credit motion under Rule 3.801

                                          2
nevertheless untimely. See Fla. R. Crim. P. 3.801 (“No motion shall be filed or

considered pursuant to this rule if filed more than 1 year after the sentence

becomes final.”); Narayan v. State, 149 So. 3d 739, 739 (Fla. 5th DCA 2014)

(“[R]ule 3.801 is the exclusive post-conviction remedy available for seeking jail

credit, and defendants whose sentences became final prior to July 1, 2013, have a

grace period of one year to file any jail credit claims.”).

        Second, we affirm that portion of the trial court’s order determining that

Bryant is entitled to prison credit. The October 22, 1993 sentencing order reflects

that the box for prison credit was unchecked.       On this appeal, the State properly

and commendably concedes that Bryant is entitled to prison credit for the time

Bryan served in prison between his initial conviction and the date of Bryant’s

second conviction after retrial. Our judicial labor on this issue, however, is not

done.

        “Once the sentencing judge has awarded a defendant prior prison credit, the

Department of Corrections has primary responsibility for calculating the credit.”

Hardenbrook v. State, 953 So. 2d 717, 719 (Fla. 1st DCA 2007). It is, therefore,

“permissible for the trial court to delegate to DOC the administrative task of

calculating the amount of prison credit which is due” after the court fulfills its

responsibility of ordering that prison credit be provided. Thistle v. State, 769 So.
because it sought to correct a miscalculation in his jail credit after his sentence
became final.”).


                                           3
2d 1149, 1149 (Fla. 5th DCA 2000).            Although the trial court in this case

determined that Bryant is entitled to prison credit, it does not appear that the trial

court ever delegated the responsibility of calculating the amount of prison credit to

the Department. For this reason, as suggested by the State, we remand this cause

to the lower court with instructions that it direct the Department to calculate the

appropriate amount of prison credit pursuant to the order on review.

      Affirmed in part; reversed in part; remanded with instructions.




                                          4